Case 2:20-cv-01697-JCM-VCF Document 15 Filed 02/05/21 Page 1 of 5
Case 2:20-cv-01697-JCM-VCF Document 15 Filed 02/05/21 Page 2 of 5
Case 2:20-cv-01697-JCM-VCF Document 15 Filed 02/05/21 Page 3 of 5
Case 2:20-cv-01697-JCM-VCF Document 15 Filed 02/05/21 Page 4 of 5
        Case 2:20-cv-01697-JCM-VCF Document 15 Filed 02/05/21 Page 5 of 5




         1
              Rebuttal Exoerts: April '10,2021                                      I!4onday, July    1   1, 20:11
         2
              Dispositive Motions: June                '1,
                                                             2021                   -lhulsday,
                                                   1                                             Sept€,mber 9, 2021
         3
              Pre-Trial Order: JL]|y 12. 20211                                      i:riday, October 8. 2C212


         5                ^!t
                           2/ n
                          Al             ;
                                                                                           q ll
                                                                                           r J,l' t/l
              DATED.       IJI Z
                          -a-1--         \                                  oerco:
         6
              I-IART(I\'         HARRIS                                     I   IFNNIF I                      LLP
         7ll                'I
            |                            --,,
        d-lt-,'-,'
            ll        -,' -,'
            ile,
              lJXr
                   )/)----
                     N   t\_.   tstl{HK tU, hbiQ
              Nevada Elar         No 7737                           '       Nevacla Bar i'to. OtObBS
    10       'j-emnrsrrnru N GRIFFIN, ESe.                                  3301 hr Bufato DrivF Suile 195
    ,        ' Nevada Bar No. 10601                                         Las Vr:qas, Nevadd €t9129
              1645 Village Center Circle, Suite 60                      .   Telephone: (70l) 839- 1 100
i             Las Vegas, Nevada 89134                                       F.a-csLrnile: g4Zl aSS-l ttS
    12        Telephone: 7 02-985-141 4                                         t{amey*ffi
                                                                            A                D   ef e n d a nt :;,
              Facsimile: 702-880-4524                                       Progressive Dkect l,rsur,ance Company;
    13        Attorneys for Plaintiff,                                      Progressive Casualt.y lns;urance Company
              Fausto A. Espino
    14



z
    16
g
    17
                                                                            oRpEg
F
    18
                         IT IS SO ORDERED.
    10                                   2-5-2021
                         DATED:
    20

    21

                                                                            tJ SJI/AGISTRATE          TI,DGI=         -
    t3
    24



    26               ;    ln the event ciispositive moijons a re file, th3 date for filing the joini pretrial order sha be
             suspended until 30 days after a decision of the djspositive motions.
    27
                     2ln the event           dispositive motions a re fiie. tha date for filing the joint pretrial order shalt be
             suspended until 30 days after a declsion of the dispositive motions.
